El Juez Asociado Señor, De Jesús
emitió la opinión del tribunal.
En el presente caso la sentencia apelada de la Corte de Distrito de Arecibo finé revocada por osla Corte el 28 de julio de 1944. El 5 de agosto los demandantes solicitaron la retención del mandato para presentar moción de reconsi-deración y se les concedió basta el 19 de agosto para radicar la moción de reconsideración, lo cual hicieron. No habién-dose resuelto la moción de reconsideración por hallarse esta Corte en vacaciones, radicaron los demandantes su escrito de apelación para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito el 2G de septiembre de 1944, y el mismo día presentaron la fianza para costas. Como la fecha para radicar el transcript del récord vencía el 25 de noviembre, los ajielantes pidieron el 18 de noviembre prórroga para radicarlo, y se les concedie-ron treinta días a partir del 25 de noviembre, los cuales vencerán el 25 de diciembre de 1944.
 Es regla casi universalmente aceptada que desde el instante en que queda perfeccionada la apelación, la jurisdicción que sobre la causa tenía la corte inferior se transfiere a la corte de apelación. Desde ese momento la corte inferior no puede resolver una moción de reconsideración que estuviere pendiente ante ella. Keyser v. Farr, 105 U. S. 265; Hovey v. McDonald, 109 U. S. 150; Ackel v. Ackel, 110 P. (2d) 238, 133 A.L.R. 549, 554; Monografía, 10 A.L.R, 526, 575; Miller v. United States, 114 F. (2d) 267; Schram v. Safety Inv. Co., 45 F. Supp. 636; 4 Fed. Rules Serv. 946 y casos citados.
De conformidad con la número 10 de las Reglas de la Corte de Circuito de Apelaciones de los Estados Uñidos para *295el Primer Circuito, que regula las apelaciones de la Corte Suprema de Puerto Rico para ante dicha corte y que es sustancialmente una copia de la número 73 de las Reglas Federales de Procedimiento Civil, la apelación queda per-feccionada desde el momento en que se radica en esta corte el escrito de apelación. Como la moción de reconsideración fué radicada el día 19 de agosto de 1944 y el escrito de apela-ción el '26 de septiembre siguiente, desde esta última fecha la Corte Suprema de Puerto Rico perdió su jurisdicción sobre este caso y por consiguiente está impedida de resolver la moción de reconsideración.
La misma doctrina rige en las apelaciones de las cortes de distrito insulares para ante esta Corte Suprema, conforme se ha resuelto en el día de hoy en el caso de Guilhon & Barthelemy v. Corte, pág. 303.
En el caso de Pérez Casalduc v. Díaz Mediavilla, 42 D.P.R. 357, resuelto con anterioridad a la vigencia de la Regla 10 antes mencionada, se sostuvo por este tribunal que una mo-ción de reconsideración radicada el 9 de agosto de 1930, pendiente en esta Corte al tiempo de ser permitida la apela-ción establecida para ante la Corte de Circuito de Apelacio-nes, o sea el 5 de septiembre de 1930, no era afectada por la apelación interpuesta y que esta corte conservaba su juris-dicción para resolverla. La opinión en el caso dé Pérez Casalduc v. Díaz Mediavilla, supra, debe ser revocada, pues de conformidad con la ley que regía antes de aprobarse la citada Regla número 10, la apelación quedó perfeccionada al ser permitida el 5 de septiembre de 1930, y desde ese mo-mento esta Corte perdió su jurisdicción para resolver la referida moción.

Por las razones expuestas, procede denegar la moción de reconsideración.